Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 9, 2014

                                            No. 04-14-00406-CV

                         IN RE Gerardo GONZALEZ and Claudia Gonzalez

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On June 6, 2014, shortly after this court issued an order dismissing relators’ petition for
writ of prohibition and writ of mandamus for lack of jurisdiction, relators filed a separate motion
requesting emergency relief. This court has determined that we do not have jurisdiction over this
request. Accordingly, relators’ request for emergency relief is DISMISSED FOR LACK OF
JURISDICTION.

           It is so ORDERED on June 9th, 2014.                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CVZ000391D3, styled Gerardo Gonzalez and Claudia Gonzalez v.
Ray Garner, in his official capacity and Firefighters and Police Officers' Civil Service Commission of the City of
Laredo, Texas, pending in the 341st Judicial District Court, Webb County, Texas, the Honorable Beckie Palomo
presiding.